NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted February 25, 2013*
                                   Decided February 25, 2013

                                            Before

                               RICHARD A. POSNER, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 12-1154

JOSE MENDEZ,                                      Appeal from the United States District
      Plaintiff-Appellant,                        Court for the Central District of Illinois.

       v.                                         No. 09-2276

TIMOTHY KREISSLER,                                Michael P. McCuskey,
     Defendant-Appellee.                          Judge.

                                          ORDER

         Jose Mendez, formerly a pretrial detainee, appeals the denial of his motion for a new
trial after a jury verdict in his action under 42 U.S.C. § 1983 claiming that a police officer
used excessive force against him. We affirm.

       Mendez claimed that Kankakee police officer Timothy Kreissler used excessive force
against him during and after questioning about a firearm-offense charge. At trial the parties


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1154                                                                              Page 2

did not dispute the basic facts. Kreissler used his squad car to transport Mendez from the
detention center to the police station for questioning. On the return to the detention center,
Mendez tried to escape by bolting out the car door and fleeing. Kreissler initially pursued
Mendez in the car but soon pulled over and took chase on foot. Eventually Kreissler caught
up to Mendez and tackled him. Mendez suffered a concussion and a two-centimeter cut on
his scalp that required two staples. We do not have a full transcript of the trial, but witness
lists reflect that both Kreissler and Mendez testified. According to the final pre-trial order,
the parties disputed whether Kreissler struck Mendez with the car, whether Mendez
surrendered voluntarily after escaping, whether Kreissler struck Mendez in the head with a
gun, and whether the force was justified. The jury returned a verdict for Kreissler.

        Mendez moved for a new trial under Federal Rule of Civil Procedure 59, asserting
that insufficient evidence supported the verdict. The district court disagreed, characterizing
the evidence as “overwhelming,” and denied the motion.

        On appeal Mendez challenges the district court’s conclusion regarding the
sufficiency of the evidence by maintaining that this conclusion is undermined by the
parties’ stipulation that he suffered a cut on his scalp on the day of the incident. Mendez
has failed to request that a trial transcript be prepared and included as part of the appellate
record, see FED. R. APP. P. 10(b); RK Co. v. See, 622 F.3d 846, 853 (7th Cir. 2010); Learning
Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 731 n.10 (7th Cir. 2003)—typically
grounds for dismissal of an appeal. See Piggie v. Cotton, 342 F.3d 660, 663 (7th Cir. 2003). But
Mendez’s argument fails as a matter of logic because the mere fact that he suffered an
injury does not mean that the injury resulted from excessive force. Mendez also makes a
variety of vague assertions, including that defense counsel made prejudicial statements
during closing argument, but these are too perfunctory and underdeveloped to warrant
review. See Swanson v. United States, 692 F.3d 708, 714–15 (7th Cir. 2012); United States v.
Hassebrock, 663 F.3d 906, 914 (7th Cir. 2011).

                                                                                   AFFIRMED.